
	

113 HR 4434 IH: Africa Counter Terrorism Initiative Act
U.S. House of Representatives
2014-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4434
		IN THE HOUSE OF REPRESENTATIVES
		
			April 9, 2014
			Mr. Nunes (for himself, Mr. Keating, Mr. LoBiondo, Mr. Gerlach, Mr. Boustany, Mr. Calvert, Mr. Cook, Mr. Jones, Mr. Stivers, Mrs. Black, Mr. Wilson of South Carolina, Mr. Brady of Texas, Mr. Shuster, Mr. Coffman, Mr. Diaz-Balart, Mr. Tiberi, Mr. Valadao, Mr. Marchant, Mr. Latham, Ms. Ros-Lehtinen, Mr. Kinzinger of Illinois, Mr. Costa, Mr. Young of Indiana, Mr. Denham, Mr. Rohrabacher, Mr. Cole, Mr. LaMalfa, Mr. Duncan of South Carolina, Mr. Sessions, Mr. Westmoreland, Mr. Rodney Davis of Illinois, Mr. Thompson of California, Mr. Issa, Mr. Franks of Arizona, Mr. Chaffetz, Mr. Lamborn, Ms. Sewell of Alabama, Mr. Camp, Mr. Crawford, Mr. Terry, and Mr. Holding) introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To require the Secretary of Defense to develop a plan to move United States Africa Command
			 (AFRICOM) back to the continental United States, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Africa Counter Terrorism Initiative Act.
		2.FindingsCongress finds the following:
			(1)The proliferation of terrorist groups is rampant in unstable countries in West and sub-Saharan
			 Africa. The biggest regional threats include al-Qaeda in the Islamic
			 Maghreb (AQIM), which has known ties to al-Qaeda in the Arabian Peninsula
			 (AQAP), Boko Haram, and al-Shabab. The opportunity to expand the strategic
			 reach and force projection of the United States into the theater of
			 operations of the United States Africa Command (in this Act referred to as AFRICOM) is now. With the United States strategic pivot to the Pacific now underway, the need to ensure
			 retention of a strong Atlantic presence is a vital and delicate aspect of
			 strategic re-positioning.
			(2)The United States Central Command operates from its headquarters in Tampa, Florida, with a forward
			 operating location in Qatar. The United States Southern Command operates
			 from its headquarters in Miami, Florida, with forward operating locations
			 in Honduras and El Salvador. It is not unusual for United States military
			 units and their combatant command headquarters to operate in different
			 time zones.
			(3)Analyses conducted by the Government Accountability Office found that the annual recurring cost of
			 maintaining a United States-based headquarters for AFRICOM would be $60
			 million to $70 million less than the cost of operating the AFRICOM
			 headquarters in Stuttgart, Germany. The annual cost of providing AFRICOM
			 personnel with overseas housing and cost-of-living pay was $81 million per
			 year, compared with the $19 million to $25 million these would cost if the
			 personnel were located in the United States. The break-even point to
			 recover one-time relocation costs to the United States would be reached
			 between 2 and 6 years after relocation, depending on the costs to
			 establish facilities in the United States. Relocating AFRICOM to the
			 continental United States could create up to 4,300 additional jobs, with
			 an annual impact on the local economy ranging from $350 million to $450
			 million.
			(4)After an internal cost assessment, the Department of Defense decided to keep AFRICOM headquarters
			 in Stuttgart, without fully explaining why the operational benefits of
			 keeping the headquarters in Germany outweigh the benefit of potentially
			 saving millions of dollars per year and creating thousands of jobs in the
			 United States.
			(5)A review by the Government Accountability Office in 2013 of the Department’s decision to keep
			 AFRICOM headquarters in Germany found that the decision was not supported
			 by comprehensive and well-documented analysis that balanced the
			 operational and cost benefits of the options available to the Department.
			(6)In April 2013, after the decision had been made to maintain AFRICOM headquarters in Germany,
			 Secretary of Defense Chuck Hagel called on the Department to challenge all
			 past assumptions in order to seek cost savings and efficiencies in a time of unprecedented shifts in the world order, new global challenges, and deep global fiscal
			 uncertainty, to explore the full range of options for implementing United States national security strategy,
			 and to put everything on the table. The Secretary stated that the size and shape of the military forces should constantly be
			 reassessed. He stated that this reassessment should include determining
			 the most appropriate balance between forward-stationed, ro­ta­tion­al­ly
			 deployed, and home-based forces.
			(7)It is within the strategic and fiscal responsibility of Congress to fully analyze and provide for
			 the implementation of any consolidation of military installations. There
			 are more than 110,000 troops and civilians stationed and employed at 29
			 military installations in Europe. Priority should be given to
			 consolidating bases that are in close proximity to each other and that can
			 achieve cost savings without detriment to operational readiness, such as
			 Royal Air Force Station Mildenhall and Royal Air Force Station Lakenheath,
			 as well as Moron Air Base, Spain, and Naval Station Rota, Spain.
			(8)Of particular concern is the decision to deploy assets to Moron Air Base, where the readiness and
			 effectiveness of deployed troops is hindered by the lack of infrastructure
			 to house, train, and equip them. Specifically, Moron lacks the facilities
			 to properly perform ground and naval training operations, and only has
			 limited ability to accomplish air training operations. By contrast, Lajes
			 Field has implemented more than $150 million of major infrastructure
			 upgrades over the past 12 years to improve the quality of life, upgrade
			 communication capabilities, bolster security, and enhance military
			 operations. With a nearby port, sprawling fields, and unrestricted
			 airspace, Lajes Field has the unique ability to host extensive air,
			 ground, and naval training operations. Lajes’ strategic location,
			 infrastructure improvements, unrestricted air space, and outstanding
			 training environment for all forces make this an indispensable asset and
			 an ideal forward operating base for AFRICOM, as opposed to spending
			 hundreds of millions of dollars to upgrade aging sites such as Moron Air
			 Base, Spain.
			(9)It is in the national interest of the United States to save millions of dollars per year and bring
			 thousands of jobs to the United States by moving AFRICOM headquarters from
			 Stuttgart, Germany, to the continental United States.
			3.Requirement for plan to move AFRICOM headquarters to continental United States
			(a)Plan requiredThe Secretary of Defense shall develop a plan in accordance with subsection (b) to transfer the
			 headquarters of AFRICOM from Stuttgart, Germany, to a location in the
			 continental United States.
			(b)Matters covered
				(1)Assets of AFRICOMThe plan required under this section shall provide for—
					(A)the 65th Air Base Wing to be an AFRICOM asset;
					(B)AFRICOM permanent assets (including assets related to air, ground, special operations, and
			 logistics) to be located at Lajes Field, Azores, Portugal; and
					(C)the transfer of United States assets at Lajes Field from United States European Command to AFRICOM,
			 for purposes of being the forward operating location, logistical hub, and
			 location of assets of AFRICOM.
					(2)Relocations to Lajes FieldThe plan required under this section shall also provide for the relocation of the Special-Purpose
			 Marine Air-Ground Task Force Crisis Response (SP–MAGTF CR) from Moron Air
			 Base, Spain, to Lajes Field.
				(c)Submission to CongressThe plan required under this section shall be submitted to Congress not later than 6 months after
			 the date of the enactment of this Act.
			(d)Implementation of planThe Secretary of Defense shall implement the plan required by this section within 6 months after
			 submission of the plan to Congress under subsection (c), and in no event
			 later than 1 year after the date of the enactment of this Act.
			4.Requirement for review of Agreement on Cooperation and Defense Between the United States and
			 PortugalThe Secretary of Defense shall conduct a review of the Agreement on Cooperation and Defense Between
			 the United States and Portugal, signed at Lisbon June 1, 1995, to ensure
			 that such Agreement accurately reflects and accounts for the plan required
			 under section 3.
		5.Continued operation of Lajes Field
			Effective until at least the date of completion of the 2018 quadrennial defense review, Lajes Field
			 shall continue operating 24 hours a day, at or above its 2012 levels of
			 readiness.
		
